 1                                                                 The Honorable Ricardo S. Martinez
                                                                            Noted for: May 21, 2021
 2

 3

 4

 5

 6                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF WASHINGTON
 7                                      AT SEATTLE

 8    JIKIRI BAUTISTA, an individual, ARI
      SILVA, an individual;
                                                      NO. 2:18-cv-00757 RSM
 9
                             Plaintiffs,
10           v.                            ORDER GRANTING PLAINTIFFS’
                                           MOTION FOR ATTORNEY’S FEES,
11    WFS EXPRESS, a Delaware corporation, COSTS AND CLASS
      CONSOLIDATED AVIATION SERVICES, REPRESENTATIVE’S INCENTIVE
12    a New York corporation;              AWARD

13                           Defendants.
14

15          WHEREAS, Plaintiffs have submitted authority and evidence supporting Plaintiffs’

16   Motion for Attorney’s Fees, Costs and Class Representative’s Incentive Award; and

17          WHEREAS, the Court, having considered the pleadings on file and being fully advised,

18   finds that good cause exists for entry of the Order below; now, therefore,
19          IT IS HEREBY FOUND, ORDERED, ADJUDGED, AND DECREED THAT:
20
            1.      Unless otherwise provided herein, all capitalized terms in this Order shall have
21
     the same meaning as set forth in the Plaintiffs’ Motion for Attorney’s Fees, Costs and Class
22
     Representative Incentive Award.
23
            2.      The Court having appointed Badgley Mullins Turner, PLLC and Abel M. Tsegga,
24
     PLLC, as Class Counsel.
25
            3.      Class Counsel has requested the Court award fees of $153,750.00, which largely
     ORDER GRANTING PLAINTIFFS’ MOTION FOR                   BADGLEY MULLINS TURNER                    PLLC
     ATTORNEY’S FEES, COSTS, AND INCENTIVE                         19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     AWARDS - 1                                                            TEL 206.621.6566
     CASE NO. 2:18-CV-00757 RSM                                            FAX 206.621.9686
 1   consists of the Defendants’ settlement contribution, above and beyond the approximately

 2   $465,962 claimed for missed meal damages.
 3          4.      These requested attorney’s fees are fair and reasonable under RCW 49.48.030.
 4
     The Court reaches this conclusion after analyzing: (1) the results Class Counsel achieved; (2)
 5
     Class Counsels’ risk in this litigation; (3) the complexity of the issues presented; (4) the hours
 6
     Class Counsel worked on the case; (5) Class Counsels’ hourly rate; (6) the contingent nature of
 7
     the fee; and (7) awards made in similar cases.
 8
            5.      Class Counsel has submitted authority and declarations to support the Court’s
 9
     lodestar cross-check. See Declaration of Duncan C. Turner, and Dkt. #43.
10

11          6.      Class Counsel reasonably expended more than 587 hours on the investigation,

12   preparation, filing, and settlement of Plaintiffs’ claims. They maintained detailed

13   contemporaneous time records recording the number of hours worked. Class Counsel exercised

14   billing judgment and billed efficiently.

15          7.      Class Counsels’ hourly rates - $575.00 for Duncan Turner, $300.00 for Abel
16   Tsegga, and $350.00 for Mark Trivett – are reasonable hourly rates considering their individual
17
     “experience, skill, and reputation,” see Trevino v. Gates, 99 F.3d 911, 924 (9th Cir. 1996) and
18
     the prevailing market rates in this jurisdiction. See Blum v. Stenson, 465 U.S. 886, 895 (1984).
19
            8.      Applying these rates to the number of hours reasonably expended in litigation,
20
     Class Counsels’ fee lodestar is approximately $157,611.50 This lodestar reflects work that was
21
     reasonable and necessarily expended on the pursuing Plaintiffs’ claims and that are estimated to
22
     occur in concluding the case.
23

24          9.      Here, Plaintiffs pursued the action under a remedial Washington employment

25   statute. Class Counsel pursued this action on a contingency fee basis and assumed the risk that if


     ORDER GRANTING PLAINTIFFS’ MOTION FOR                   BADGLEY MULLINS TURNER                    PLLC
     ATTORNEY’S FEES, COSTS, AND INCENTIVE                         19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     AWARDS - 2                                                            TEL 206.621.6566
     CASE NO. 2:18-CV-00757 RSM                                            FAX 206.621.9686
 1   they were unsuccessful, they would receive no compensation for their work on the certified

 2   questions or settlement negotiations. This action presented novel issues, including whether
 3   Defendants’ liability was reduced by individual Class Members’ alleged failure to properly
 4
     record meal periods.
 5
             10.     Class Counsel performed high-quality work, resulting in an extremely favorable
 6
     collective settlement for Class Members. Class Members net recovery represents approximately
 7
     90.3% of the wages owed for missed regular and overtime meal periods. This is an excellent
 8
     result for the Class.
 9
             11.     Defendants agreed to pay Settlement Amount of Six Hundred and Fifteen
10

11   Thousand dollars ($615,000.00) to the Class Members, inclusive of any attorney’s fees and costs.

12   Further, the Defendants agreed to bear the cost of settlement notice and administration, and all

13   payroll taxes arising from the Settlement Agreement. As such, the fees and costs incurred by

14   Class Counsel were reasonable, necessary, and appropriately documented in the declarations

15   filed by Class Counsel.
16           12.     This Court also awards $4,000.00 each to Plaintiffs Jikiri Bautista and Ari Silva
17
     as incentive awards for their service as the Class Representatives.
18
             13.     Based on the foregoing findings and analysis, the Court awards Class Counsel
19
     $153,750 in attorney’s fees, and $33,255.87 in costs.
20
             IT IS SO ORDERED this 3rd day of June, 2021.
21

22

23

24                                                 A
                                                   RICARDO S. MARTINEZ
25                                                 CHIEF UNITED STATES DISTRICT JUDGE

     ORDER GRANTING PLAINTIFFS’ MOTION FOR                    BADGLEY MULLINS TURNER                   PLLC
     ATTORNEY’S FEES, COSTS, AND INCENTIVE                         19929 Ballinger Way NE, Suite 200
                                                                          Seattle, WA 98155
     AWARDS - 3                                                            TEL 206.621.6566
     CASE NO. 2:18-CV-00757 RSM                                            FAX 206.621.9686
 1   Presented by:

 2   BADGLEY MULLINS TURNER, PLLC
 3   /s/ Mark A. Trivett_____________
     Mark A. Trivett, WSBA No. 46375
 4
     Duncan C. Turner, WSBA No. 20597
 5   Telephone: (206) 621-6566
     Facsimile: (206) 621-9686
 6   Email: mtrivett@badgleymullins.com
     Email: dturner@badgleymullins.com
 7   Attorneys for Plaintiffs

 8   ABEL M. TSEGGA, PLLC

 9   /s/Abel M. Tsegga
     Abel M. Tsegga, WSBA No. #46349
10   PO Box 5246, Lynnwood, WA 98046
     144 Railroad Ave., #308
11
     Edmonds, WA 98020
12   Telephone: 206-697-4878
     Email: abel@tglawgrp.com
13   Attorney for Plaintiffs

14

15

16

17

18

19

20

21

22

23

24

25

     ORDER GRANTING PLAINTIFFS’ MOTION FOR   BADGLEY MULLINS TURNER                 PLLC
     ATTORNEY’S FEES, COSTS, AND INCENTIVE      19929 Ballinger Way NE, Suite 200
                                                       Seattle, WA 98155
     AWARDS - 4                                         TEL 206.621.6566
     CASE NO. 2:18-CV-00757 RSM                         FAX 206.621.9686
